UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-06136 Homestead Funds, Inc. (Exact name of registrant as specified in charter) 4301 Wilson Boulevard Arlington, VA 22203 (Address of principal executive offices) (Zip code) Kelly Whetstone, Esq. Homestead Funds, Inc. 4301 Wilson Boulevard Arlington, VA 22203 (Name and address of agent for service) Copies to: Bibb L. Strench, Esq. Seward & Kissel LLP treet, N.W. Washington, D.C. 20005 (Name and addresses of the agent for service) Registrant's telephone number, including area code: (703) 907-5953 Date of fiscal year end: December 31 Date of reporting period: September 30, 2014 DAILY INCOME FUND Portfolio of Investments September 30, 2014 (Unaudited) Interest Maturity Face Rate/Yield Date Amount Value COMMERCIAL PAPER (71.1% of portfolio) Abbott Laboratories (a) 12/15/14 Air Liquide US LLC (a) 10/23/14 Air Products & Chemicals Inc. (a) 11/21/14 American Honda Finance Corp. 10/08/14 American Honda Finance Corp. 10/08/14 American Honda Finance Corp. 11/06/14 BMW US Capital LLC (a) 10/14/14 BMW US Capital LLC (a) 11/03/14 Chevron Corp. (a) 10/08/14 Chevron Corp. (a) 10/10/14 Chevron Corp. (a) 11/25/14 Chevron Corp. (a) 12/18/14 Coca-Cola Co. (a) 10/06/14 Coca-Cola Co. (a) 11/05/14 Coca-Cola Co. (a) 11/20/14 Conocophillips Qatar Funding Ltd. (a) 10/01/14 Conocophillips Qatar Funding Ltd. (a) 10/07/14 Conocophillips Qatar Funding Ltd. (a) 11/07/14 Conocophillips Qatar Funding Ltd. (a) 12/12/14 Essilor International SA (a) 01/07/15 General Electric Capital Corp. 10/29/14 General Electric Capital Corp. 11/04/14 General Electric Capital Corp. 03/04/15 Google Inc. (a) 10/22/14 Honeywell International (a) 10/21/14 Honeywell International (a) 12/04/14 International Business Machines Corp. (a) 12/04/14 International Business Machines Corp. (a) 12/05/14 International Business Machines Corp. (a) 12/19/14 L'Oreal USA, Inc. (a) 11/05/14 L'Oreal USA, Inc. (a) 11/07/14 Nestle Capital Corp. (a) 10/02/14 PACCAR Financial Corp. 10/06/14 PACCAR Financial Corp. 10/07/14 PACCAR Financial Corp. 11/13/14 PACCAR Financial Corp. 12/18/14 Procter & Gamble Co. (a) 10/16/14 Procter & Gamble Co. (a) 10/28/14 Procter & Gamble Co. (a) 01/12/15 Procter & Gamble Co. (a) 02/03/15 Total Capital Canada, Ltd. (a) 11/24/14 Total Capital Canada, Ltd. (a) 11/26/14 Toyota Motor Credit Corp. 10/06/14 Toyota Motor Credit Corp. 10/09/14 Toyota Motor Credit Corp. 10/22/14 Toyota Motor Credit Corp. 10/23/14 Unilever NV (a) 10/08/14 Unilever NV (a) 12/12/14 Wells Fargo & Co. 10/07/14 Wells Fargo & Co. 10/10/14 Total Commercial Paper (Cost $143,532,141) DAILY INCOME FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Interest Maturity Face Rate/Yield Date Amount Value U.S. GOVERNMENT OBLIGATIONS (18.9% of portfolio) U.S. Treasury Note % 10/15/14 U.S. Treasury Note 10/31/14 U.S. Treasury Note 11/15/14 U.S. Treasury Note 11/30/14 U.S. Treasury Note 12/15/14 U.S. Treasury Note 01/31/15 U.S. Treasury Note 02/15/15 U.S. Treasury Note 02/28/15 U.S. Treasury Note 02/28/15 Total U.S. Government Obligations (Cost $38,157,704) Shares MONEY MARKET ACCOUNT (10.0% of portfolio) State Street Institutional Liquid Reserves Fund (Premier Class) (b) Total Money Market Account (Cost $20,079,595) TOTAL INVESTMENTS IN SECURITIES (Cost $201,769,440) - 100% (a)Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration normally to qualified institutional buyers. The security has been determined to be liquid under criteria established by the Fund's Board of Directors. The total of such securities at period-end amounts to $99,786,622 and represents 49.5% of total investments. (b)7-day yield at September 30, 2014. At September 30, 2014, the cost of investment securities for tax purposes was $201,769,440.There were no unrealized gains or losses. Generally Accepted Accounting Principles (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Commercial Paper $ - $ $ - $ U.S. Government Obligations $ - $ $ - $ Cash Equivalents $ $ - $ - $ - $ There were no transfers between levels during the period ended September 30, 2014. SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments September 30, 2014 (Unaudited) Interest Maturity Face Rate Date Amount Value CORPORATE BONDS (18.1% of portfolio) Ally Bank % 09/25/15 Altitude Investments 17 LLC 11/08/25 American Express Centurion Bank 10/06/14 Banco Bilbao Vizcaya Argentaria Puerto Rico 04/20/17 Bank of China NY 12/31/14 Bank of India NY 12/31/14 Barclays Bank Delaware (c) 05/27/15 Comenity Capital Bank 02/25/16 Discover Bank 09/26/16 Ethiopian Leasing (2012) LLC 07/30/25 FirstBank Puerto Rico 11/30/15 Goldman Sachs Bank USA 11/24/14 Lulwa Ltd. 03/26/25 Mexican Aircraft Finance IV 07/13/25 Micron Semiconductor Asia PTE LTD 01/15/19 National Republic Bank of Chicago 07/25/16 Petroleos Mexicanos 12/20/22 Safina LTD 12/30/23 Sandalwood 2013 LLC 02/12/26 Sayarra LTD 10/29/21 State Bank of India NY 12/23/14 Tagua Leasing LLC 07/12/24 Tagua Leasing LLC 09/18/24 Union 11 Leasing LLC 01/23/24 Union 16 Leasing LLC 01/22/25 VRG Linhas Aéreas SA 02/14/16 Wells Fargo Bank (a) 04/29/16 Total Corporate Bonds (Cost $14,248,212) MORTGAGE-BACKED SECURITIES(4.7% of portfolio) FDIC Structured Sale Guaranteed Notes 2010-S3 (b) 12/03/20 GNMA #2602 06/20/28 GNMA #8004 (a) 07/20/22 GNMA #8006 (a) 07/20/22 GNMA #8038 (a) 08/20/22 GNMA #8040 (a) 08/20/22 GNMA #8054 (a) 10/20/22 GNMA #8076 (a) 11/20/22 GNMA #8102 (a) 02/20/16 GNMA #8103 (a) 02/20/16 GNMA #8157 (a) 03/20/23 GNMA #8191 (a) 05/20/23 GNMA #8215 (a) 04/20/17 GNMA #8259 (a) 08/20/23 GNMA #8297 (a) 12/20/17 GNMA #8332 (a) 03/20/18 GNMA #8344 (a) 04/20/18 GNMA #8384 (a) 03/20/24 GNMA #8393 (a) 08/20/18 GNMA #8400 (a) 08/20/18 GNMA #8405 (a) 09/20/18 GNMA #8423 (a) 05/20/24 GNMA #8429 (a) 11/20/18 GNMA #8459 (a) 07/20/24 GNMA #8499 (a) 05/20/19 GNMA #8518 (a) 10/20/24 GNMA #8532 (a) 10/20/24 GNMA #8591 (a) 02/20/25 GNMA #8638 (a) 06/20/25 GNMA #8648 (a) 07/20/25 GNMA #8663 (a) 07/20/25 GNMA #8680 (a) 08/20/20 GNMA #8687 (a) 08/20/25 GNMA #8702 (a) 10/20/20 SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Interest Maturity Face Rate Date Amount Value MORTGAGE-BACKED SECURITIES- continued GNMA #8747 %(a) 11/20/25 GNMA #8807 (a) 07/20/21 GNMA #8836 (a) 09/20/21 GNMA #8847 (a) 04/20/26 GNMA #8869 (a) 11/20/21 GNMA #8873 (a) 11/20/21 GNMA #8877 (a) 05/20/26 GNMA #8883 (a) 12/20/21 GNMA #8915 (a) 02/20/22 GNMA #8934 (a) 03/20/22 GNMA #8978 (a) 05/20/22 GNMA #80053 (a) 03/20/27 GNMA #80058 (a) 04/20/27 GNMA #80185 (a) 04/20/28 GNMA #80264 (a) 03/20/29 GNMA #80283 (a) 05/20/29 GNMA #80300 (a) 07/20/29 GNMA #80309 (a) 08/20/29 GNMA #80363 (a) 01/20/30 GNMA #80426 (a) 07/20/30 GNMA #80452 (a) 09/20/30 GNMA #80475 (a) 12/20/30 GNMA #80577 (a) 02/20/32 GNMA #80684 (a) 04/20/33 GNMA #81129 (a) 10/20/34 GNMA #583189 02/20/17 GNMA #607494 04/15/19 GNMA #616274 02/15/19 GNMA 2001-53 10/20/31 GNMA 2001-53 (a) 10/20/31 GNMA 2002-15 11/20/31 GNMA 2002-20 03/20/32 GNMA 2003-11 10/17/29 GNMA 2003-12 02/20/32 GNMA 2003-26 (a) 04/16/33 GNMA 2003-97 03/20/33 GNMA 2004-17 12/20/33 GNMA 2004-102 04/20/34 GNMA 2010-113 02/16/40 GNMA 2012-143 12/16/27 GNMA 2013-131 (a) 09/16/43 GNMA #MA0668 12/20/27 NCUA Guaranteed Notes 2010-C1 10/29/20 Total Mortgage-Backed Securities (Cost $3,646,236) ASSET-BACKED SECURITIES(0.4% of portfolio) Small Business Administration 98-20D 04/01/18 Small Business Administration 98-20E 05/01/18 Small Business Administration 98-20H 08/01/18 Small Business Administration 99-20D 04/01/19 Small Business Administration 04-20B 02/01/24 Small Business Administration 04-20C 03/01/24 Small Business Administration 05-10E 09/01/15 Small Business Administration Pool # 100075 05/25/19 Small Business Administration Pool # 502261 (a) 10/25/17 Small Business Administration Pool # 502684 (a) 07/25/19 Small Business Administration Pool # 503278 (a) 02/25/21 Small Business Administration Pool # 503463 (a) 09/25/21 Small Business Administration Pool # 504305 (a) 10/25/23 Small Business Investment Companies 02-20K 11/01/22 SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Interest Rate/ Maturity Face Yield Date Amount Value ASSET-BACKED SECURITIES- continued Small Business Investment Companies 05-10B % 09/10/15 Small Business Investment Companies 05-P10A 02/10/15 Small Business Investment Companies 07-10A 03/10/17 Total Asset-Backed Securities (Cost $269,166) MUNICIPAL BONDS (4.4% of portfolio) Carmel, Indiana Redevelopment District 01/15/29 Cook County, Illinois Community Consolidated School District (c) 12/01/15 DuPage & Cook County Illinois Community School District 01/01/26 Illinois Housing Development Authority, Illinois 10/20/16 Jefferson County Colorado (c) 03/01/16 Rio Rancho, New Mexico New Event Center 06/01/20 Total Municipal Bonds (Cost $3,496,045) U. S. GOVERNMENT AND AGENCY OBLIGATIONS(67.8% of portfolio) Government Trust Certificate (Israel Trust) (c) 04/01/15 National Archives Facility Trust 09/01/19 Overseas Private Investment Corp. (e) 12/22/15 Overseas Private Investment Corp. (e) 05/02/16 Overseas Private Investment Corp. (d) 04/23/17 Overseas Private Investment Corp. (e) 11/17/17 Overseas Private Investment Corp. (d) 02/19/18 Overseas Private Investment Corp. (e) 03/15/18 Overseas Private Investment Corp. (e) 04/30/18 Overseas Private Investment Corp. (e) 06/10/18 Overseas Private Investment Corp. (e) 06/10/18 Overseas Private Investment Corp. (e) 06/10/18 Overseas Private Investment Corp. (e) 07/07/19 Overseas Private Investment Corp. (e) 07/07/19 Overseas Private Investment Corp. (e) 11/08/19 Overseas Private Investment Corp. (e) 11/20/19 Overseas Private Investment Corp. (e) 11/15/20 Overseas Private Investment Corp. 05/15/21 Overseas Private Investment Corp. 05/15/21 Overseas Private Investment Corp. 05/15/25 Philippine Power Trust I (b) 09/26/18 Private Export Funding Corp. 07/15/16 The Financing Corp. (c) 10/06/17 The Financing Corp. (c) 02/08/18 U.S. Department of Housing and Urban Development 08/01/17 U.S. Department of Housing and Urban Development 08/01/17 U.S. Department of Housing and Urban Development 08/01/17 U.S. Department of Housing and Urban Development 08/01/18 U.S. Department of Housing and Urban Development 08/01/19 U.S. Department of Housing and Urban Development 08/01/21 U.S. Department of Housing and Urban Development 08/01/22 U.S. Department of Housing and Urban Development 08/01/26 United States Treasury Note 02/28/15 United States Treasury Note 06/30/16 United States Treasury Note 08/31/16 United States Treasury Note 01/15/17 United States Treasury Note 03/15/17 United States Treasury Note 06/15/17 United States Treasury Note 08/31/17 United States Treasury Note 09/15/17 United States Treasury Note 09/30/18 United States Treasury Note 04/30/19 Total U.S. Government and Agency Obligations (Cost $52,654,653) SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Interest Face Rate/ Maturity Amount/ Yield Date Shares Value COMMERCIAL PAPER (4.6% of portfolio) Northwestern Corp (b) % 10/01/14 Total Commercial Paper (Cost $3,587,000) MONEY MARKET ACCOUNT (Less than 0.1% of portfolio) State Street Institutional Liquid Reserves Fund (Premier Class) (f) 28 Total Money Market Account (Cost $28) 28 TOTAL INVESTMENTS IN SECURITIES (Cost $77,901,340) - 100% (a)Variable coupon rate as of September 30, 2014. (b)Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration, normally to qualified institutional buyers. The security has been determined to be liquid under criteria established by the Fund’s Board of Directors. The total of such securities at period-end amounts to $4,255,710 and represents 5.5% of total investments. (c)Zero coupon rate. (d)Interest is paid at maturity. (e)Interest is paid at put date. (f)7-day yield at September 30, 2014. At September 30, 2014, the cost of investment securities for tax purposes was $77,901,340.Net unrealized appreciation of investment securities was $145,523 consisting of unrealized gains of $546,086 and unrealized losses of $400,563. Generally Accepted Accounting Principles (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total U.S. Government Obligations $ - $ $ - $ Corporate Bonds $ - $ $ - $ Mortgage-Backed Securities $ - $ $ - $ Commercial Paper $ - $ $ - $ Municipal Bonds $ - $ $ - $ Asset-Backed Securities $ - $ $ - $ Cash Equivalents $ 28 $ - $ - $ 28 $ 28 $ $ - $ There were no transfers between levels during the period ended September 30, 2014. SHORT-TERM BOND FUND Portfolio of Investments September 30, 2014 (Unaudited) Interest Maturity Face Rate Date Amount Value CORPORATE BONDS(23.0% of portfolio) CONSUMER DISCRETIONARY - 0.2% Media ABC Inc. % 08/15/21 Total Consumer Discretionary CONSUMER STAPLES - 0.7% Beverages Pepsico Inc. 02/26/16 Pepsico Inc. (a) 02/26/16 Food and Staples Retailing Sysco Corp. 10/02/17 Wal-Mart Stores Inc. 12/15/18 Personal Products Colgate-Palmolive Co. 05/01/18 Colgate-Palmolive Co. 03/15/19 Total Consumer Staples ENERGY - 0.8% Oil, Gas, & Consumable Fuels Chevron Corp. 06/24/16 Chevron Corp. 12/05/17 Chevron Corp. 06/24/18 Exxon Mobil Corp. 03/15/19 Total Energy FINANCIALS - 5.8% Banks Bank of America NA (a) 06/15/16 Bank of America NA (a) 06/15/17 Credit Suisse New York (a) 09/13/16 JP Morgan Chase Bank NA (a) 06/13/16 Key Bank NA 10/15/27 Landesbank Baden-Wuerttemberg NY 12/30/15 Union Bank NA 05/11/16 WestLB AG, NY 07/15/15 Capital Markets Morgan Stanley 01/26/15 Vesey Street Investment Trust I 09/01/16 Consumer Finance General Electric Capital Corp. (a) 12/20/17 Real Estate Management & Development Fishers Lane LLC (b) 04/05/17 Total Financials HEALTH CARE- 1.0% Health Care Equipment & Supplies Baxter International Inc. (a) 12/11/14 Baxter International Inc. 06/01/16 Baxter International Inc. 01/15/17 Health Care Providers & Services UnitedHealth Group Inc. 10/15/15 Pharmaceuticals Eli Lilly and Co. 01/01/16 Total Health Care INDUSTRIALS - 2.2% Aerospace & Defense General Dynamics Corp. 01/15/15 SHORT-TERM BOND FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Interest Maturity Face Rate Date Amount Value CORPORATE BONDS - continued Rockwell Collins Inc. %(a) 12/15/16 Industrial Conglomerates General Electric Co. 10/09/15 General Electric Co. 12/06/17 Machinery Caterpillar Inc. 06/26/17 United Technologies Corp. (a) 01/00/00 - - Road & Rail Burlington Northern & Santa Fe Railway Co. 01/15/21 Burlington Northern & Santa Fe Railway Co. 01/15/23 Consolidated Rail Corp. 05/25/15 CSX Transportation Inc. 05/15/15 Skyway Concession Co. LLC (b) (a) 06/30/17 Union Pacific Railroad Co. 01/02/19 Total Industrials INFORMATION TECHNOLOGY - 3.9% Communications Equipment Cisco Systems Inc. (a) 03/03/17 Cisco Systems Inc. 03/03/17 Technology Hardware, Storage & Peripherals Intel Corp. 12/15/17 Apple Inc. 05/03/18 Apple Inc. 05/05/17 Apple Inc. 05/06/19 IT Services Dun & Bradstreet Corp. 11/15/15 Software Microsoft Corp. 11/15/17 Microsoft Corp. 05/01/18 Microsoft Corp. 12/06/18 Oracle Corp. (a) 07/07/17 Total Information Technology MATERIALS - 1.2% Chemicals PetroLogistics LP 04/01/20 Total Materials UTILITIES - 5.6% Electric Utilities Ameren Illinois Co. 04/01/18 Ameren Illinois Co. 06/15/16 Connecticut Light & Power Co. 09/01/17 Duke Energy Indiana Inc. (a) 07/11/16 Entergy Louisiana LLC 12/15/14 Georgia Power Co. (a) 03/15/16 Georgia Power Co. (a) 08/15/16 Gulf Power Co. 06/15/17 Idaho Power Corp. 07/15/18 Public Service Company of New Hampshire 12/01/19 Southern California Edison Co. 05/01/17 Gas Utillities Questar Corp. 02/01/16 Total Utilities SHORT-TERM BOND FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Interest Maturity Face Rate Date Amount Value TELECOMMUNICATION SERVICES - 1.6% Diversified Telecommunication Services AT&T Inc. % 12/01/15 AT&T Inc. 02/12/16 Southwestern Bell Telephone Co. 07/01/15 Wireless Telecommunication Services Ameritech Capital Funding Corp. 01/15/18 Total Telecommunication Services Total Corporate Bonds (Cost $130,149,319) YANKEE BONDS(8.2% of portfolio) African Development Bank 10/15/15 BAA Funding Ltd. (b) 06/25/17 Canadian National Railway Co. 01/02/16 CNOOC Finance (2013) Ltd. 05/09/16 CNOOC Nexen Finance (2014) ULC 04/30/17 Commonwealth Bank of Australia (b) (a) 03/31/17 Compagnie de Financement Foncier (a) 03/22/17 Daimler Finance NA LLC (b) (a) 01/09/15 Daimler Finance NA LLC (b) 01/11/16 Daimler Finance NA LLC (b) 08/01/17 Daimler Finance NA LLC (b) (a) 08/01/17 DEPFA ACS Bank (b) 10/28/15 Dexia Municipal Agency 02/16/17 Diageo Capital plc 04/29/16 Eni Coordination Center SA 08/10/15 France Telecom 09/16/15 GlaxoSmithKline Capital Corp. 03/18/16 Hydro-Quebec 01/03/26 Hypothekenbank Frankfurt International SA (a) 07/12/16 ING Bank NV (b) 09/25/15 International Bank for Reconstruction and Development (d) 02/15/15 Mitsubishi Corp. 09/16/15 Nexen Energy ULC 05/15/17 RIO Tinto Finance USA plc (a) 06/19/15 Santander US Debt SA Unipersonal (b) 01/20/15 Sinopec Group Overseas Development (2014) Ltd.(b) 04/10/17 Scottish Power Ltd. 03/15/15 Statoil ASA 11/08/18 Total Capital 06/24/15 Total Capital Canada Ltd. (a) 01/15/16 Total Capital International SA 08/12/16 TransCanada PipeLines Ltd. 03/02/15 TransCanada PipeLines Ltd. 01/15/16 Vodafone Group plc (a) 02/19/16 Volkswagen Group of America Finance LLC (b) 05/23/17 Volkswagen International Finance NV (b) 11/20/15 Total Yankee Bonds (Cost $46,545,722) ASSET-BACKED SECURITIES(24.2% of portfolio) Access Group Inc. 01 (a) 05/25/29 Access Group Inc. 04-A (a) 04/25/29 Access Group Inc. 05-B (a) 07/25/22 Ally Master Owner Trust 12-1 (a) 02/15/17 Ally Master Owner Trust 13-1 (a) 02/15/18 Ally Master Owner Trust 13-1 02/15/18 Ally Master Owner Trust 14-1 (a) 01/15/19 Ally Master Owner Trust 14-1 01/15/19 Ally Master Owner Trust 14-2 (a) 01/16/18 SHORT-TERM BOND FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Interest Maturity Face Rate Date Amount Value ASSET-BACKED SECURITIES - continued Ally Master Owner Trust 14-3 % 03/15/19 Ally Master Owner Trust 14-4 (a) 06/17/19 Ally Master Owner Trust 14-4 06/17/19 American Credit Acceptance Receivable 13-1 (b) 04/16/18 Axis Equipment Finance Receivables LLC 13-1 (b) 03/20/17 Bush Truck Leasing LLC II-A (b) 09/25/18 Capital Auto Receivables Asset Trust 14-2 04/20/17 CCR Inc. MT-100 Payment Rights Master Trust 12-C (b) 07/10/22 CIT Marine Trust 99-A 11/15/19 Community Reinvestment Revenue Notes 19 (b) 08/01/35 College Loan Corp Trust 07-2 (a) 01/25/24 CPS Auto Trust 11-A (b) 04/16/18 CPS Auto Trust 11-B (b) 09/17/18 CPS Auto Trust 11-C (b) 03/15/19 CPS Auto Trust 12-A (b) 06/17/19 CPS Auto Trust 13-A (b) 06/15/20 CPS Auto Trust 13-B (b) 09/15/20 CPS Auto Trust 13-C (b) 04/16/18 CPS Auto Trust 13-D (b) 07/16/18 CPS Auto Trust 14-C (b) 02/15/19 Credit Acceptance Auto Loan Trust 12-2 (b) 09/15/20 Edlinc Student Loan Funding Trust 12-A (b) (a) 10/01/25 Education Loan Asset Backed Trust 13-1 (b) (a) 11/25/33 Element Rail Leasing I LLC 14-1 (b) 04/19/44 First Investors Auto Owner Trust 12-1A (b) 11/15/17 Flagship Credit Auto Trust 13-2 (b) 01/15/19 Ford Credit Floorplan Master Owner Trust 13-5 09/15/18 Ford Credit Floorplan Master Owner Trust 13-5 (a) 09/15/18 Ford Credit Floorplan Master Owner Trust 14-1 02/15/19 Ford Credit Floorplan Master Owner Trust 14-1 (a) 02/15/19 FRS I LLC 13-1 (b) 04/15/43 HLSS Servicer Advance Receivable 13-T5 (b) 08/15/46 HLSS Servicer Advance Receivable 13-T7 (b) 11/15/46 KeyCorp Student Loan Trust 00-A (a) 05/25/29 KeyCorp Student Loan Trust 00-B (a) 07/25/29 KeyCorp Student Loan Trust 04-A (a) 10/28/41 KeyCorp Student Loan Trust 04-A (a) 01/27/43 KeyCorp Student Loan Trust 05-A (a) 09/27/40 KeyCorp Student Loan Trust 06-A (a) 06/27/29 Marriott Vacation Club Owners Trust 08-1A (b) 05/20/30 National Collegiate Student Loan Trust 04-1 (a) 06/25/27 National Collegiate Student Loan Trust 05-3 (a) 07/25/28 National Collegiate Student Loan Trust 06-1 (a) 05/25/26 New Residential Advance Receivables Trust 14-T2 (b) 03/15/47 One Main Financial Issuance Trust 14-2 (b) 09/18/24 SLC Student Loan Trust 06-A (a) 07/15/36 SLC Student Loan Trust 06-A (a) 07/15/36 SLM Student Loan Trust 03-A (a) 09/15/20 SLM Student Loan Trust 03-B (a) 03/15/22 SLM Student Loan Trust 04-A (a) 03/16/20 SLM Student Loan Trust 04-B (a) 06/15/21 SLM Student Loan Trust 04-B (a) 03/15/24 SLM Student Loan Trust 05-A (a) 12/15/20 SLM Student Loan Trust 05-A (a) 06/15/23 SLM Student Loan Trust 06-A (a) 06/15/22 SLM Student Loan Trust 06-A (a) 12/15/23 SLM Student Loan Trust 07-A (a) 09/15/25 Small Business Administration 02-20K 11/01/22 SHORT-TERM BOND FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Interest Face Rate Date Amount Value ASSET-BACKED SECURITIES - continued Small Business Administration 05-10E % 09/01/15 SNAAC Auto Receivables Trust 13-1 (b) 07/16/18 Springcastle Funding Asset-Backed Notes 14-A(b) 05/25/23 World Financial Network Credit Card Trust 13-B 03/16/20 Total Asset Backed Securities (Cost $135,026,410) MORTGAGE-BACKED SECURITIES(3.8% of portfolio) Accredited Mortgage Loan Trust 03-1 (a) 06/25/33 ACE Securities Corp. 06-ASL1 (a) 02/25/36 ACE Securities Corp. 06-GP1 (a) 02/25/31 ACE Securities Corp. 06-SL1 (a) 09/25/35 Adjustable Rate Mortgage Trust 05-10 (a) 01/25/36 American Business Financial Services 02-1 12/15/32 American Home Mortgage Investment Trust 05-01 (a) 06/25/45 American Home Mortgage Investment Trust 05-03 09/25/35 Amresco Residential Securities 98-1 10/25/27 Banc of America Alternative Loan Trust Inc. 07-2 06/25/37 Banc of America Funding Corp. 04-A (a) 09/20/34 Banc of America Funding Corp. 05-G (a) 10/20/35 Banc of America Funding Corp. 07-5 07/25/37 Banc of America Mortgage SecuritiesInc. 02-J (a) 09/25/32 Banc of America Mortgage Securities Inc. 05-1 02/25/20 Banc of America Mortgage Securities Inc. 05-C (a) 04/25/35 Bayview Financial Acquisition Trust 06-D 12/28/36 Bayview Financial Asset Trust 07-SR1A (b) (a) 03/25/37 Bear Stearns Adjustable Rate Mortgage Trust 04-10 (a) 01/25/35 Bear Stearns Adjustable Rate Mortgage Trust 05-12 (a) 02/25/36 Bear Stearns ALT-A Trust 04-11 (a) 11/25/34 Bear Stearns ALT-A Trust 05-4 (a) 05/25/35 Bear Stearns ALT-A Trust 05-9 (a) 11/25/35 Bear Stearns ALT-A Trust 06-6 (a) 11/25/36 Bear Stearns Asset Backed Securities Trust 03-3 (a) 06/25/43 Bear Stearns Asset Backed Securities Trust 04-HE5 (a) 07/25/34 Bear Stearns Structured Products Inc., 00-1 (b) (a) 08/28/33 CDC Mortgage Capital Trust 02-HE1 (a) 01/25/33 Chase Mortgage Finance Corp. 05-A1 (a) 12/25/35 Chaseflex Trust 05-2 06/25/35 CITICORP Mortgage Securities, Inc. 07-1 01/25/22 CITICORP Mortgage Securities, Inc. 07-1 (c) 03/25/37 Citigroup Mortgage Loan Trust, Inc. 05-7 (a) 09/25/35 Cityscape Home Equity Loan Trust 96-2 08/25/26 CMO Trust 17 04/20/18 Conseco Finance Securitizations Corp. 01-2 02/01/33 Contimortgage Home Equity Loan Trust 95-2 08/15/25 Countrywide Alternative Loan Trust 04-24CB 11/25/34 Countrywide Alternative Loan Trust 05-11CB 06/25/35 Countrywide Alternative Loan Trust 05-43 (a) 10/25/35 Countrywide Asset Backed Certificate 02-S2 01/25/17 Countrywide Asset Backed Certificate 02-S4 (a) 10/25/17 Countrywide Asset Backed Certificate 04-S1 02/25/35 Countrywide Asset Backed Certificate 06-S7 (a) 11/25/35 Countrywide Asset Backed Certificate 07-S1 11/25/36 Countrywide Home Loans 03-49 (a) 12/19/33 Countrywide Home Loans 03-J13 01/25/24 Countrywide Home Loans 05-HYB8 (a) 12/20/35 Countrywide Home Loans 06-HYB5 (a) 09/20/36 Credit Suisse First Boston Mortgage 03-21 08/25/18 Credit Suisse First Boston Mortgage 03-AR24 (a) 10/25/33 SHORT-TERM BOND FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Interest Maturity Face Rate Date Amount Value MORTGAGE-BACKED SECURITIES - continued Credit Suisse First Boston Mortgage 03-FFA %(a) 02/25/33 Credit Suisse First Boston Mortgage 04-AR3 (a) 04/25/34 Credit Suisse First Boston Mortgage 05-10 11/25/20 Credit Suisse First Boston Mortgage 06-2 (a) 07/25/36 DLJ Mortgage Acceptance Corp. 91-3 (a) 01/25/21 Encore Credit Receivables Trust 05-3 (a) 10/25/35 FHLMC 2419 03/15/17 FHLMC 2649 07/15/18 FHLMC 780754 (a) 08/01/33 First Alliance Mortgage Loan Trust 94-1 04/25/25 First Alliance Mortgage Loan Trust 94-2 07/25/25 First Horizon Mortgage Alternative Mortgage Securities 04-AA3 (a) 09/25/34 First Horizon Mortgage Pass-Through Trust 05-AR2 (a) 05/25/35 FNMA 03-38 03/25/23 FNMA 03-86 09/25/18 FNMA 813842 (a) 01/01/35 GMAC Mortgage Corp. Loan Trust 06-HE3 10/25/36 GMAC Mortgage Corp. Loan Trust 07-HE1 08/25/37 GNMA 02-15 11/20/31 GNMA 03-11 10/17/29 GNMA 03-12 02/20/32 GNMA 03-26 (a) 04/16/33 GNMA 04-17 12/20/33 GNMA 583189 02/20/17 Green Tree Financial Corp. 98-5 03/01/30 GS Mortgage Loan Trust 03-10 (a) 10/25/33 GS Mortgage Loan Trust 05-8F 10/25/20 GS Mortgage Loan Trust 05-AR3 (a) 05/25/35 GS Mortgage Loan Trust 05-AR6 (a) 09/25/35 Home Equity Mortgage Trust 06-1 05/25/36 Home Savings of America 9 (a) 11/25/17 Home Savings of America 11 (a) 01/25/18 Household Home Equity Loan Trust 06-2 (a) 03/20/36 IMPAC Secured Assets Corp. 03-3 (a) 08/25/33 Indymac Indx Mortgage Loan Trust 04-AR6 (a) 10/25/34 Indymac Indx Mortgage Loan Trust 05-AR15 (a) 09/25/35 Indymac Residential Mortgage-Backed Trust 05-L1 (g) (a) 07/25/13 JP Morgan Mortgage Trust 05-A2 (a) 04/25/35 Lehman ABS Manufactured Housing Contract 01-B 04/15/40 Long Beach Mortgage Loan Trust 05-3 (a) 08/25/45 Master Adjustable Rate Mortgages Trust 04-13 (a) 04/21/34 Master Adjustable Rate Mortgages Trust 05-1 (a) 01/25/35 Master Alternative Loans Trust 03-5 08/25/33 Master Asset Backed Securities Trust 07-NCW (b) (a) 05/25/37 Master Asset Securitization Trust 03-6 07/25/18 Master Asset Securitization Trust 07-1 10/25/22 Merrill Lynch Mortgage Investors Trust 03-A2 (a) 02/25/33 Merrill Lynch Mortgage Investors Trust 06-SL1 (a) 09/25/36 Morgan Stanley Capital Inc. 04-1 11/25/18 Morgan Stanley Mortgage Loan Trust05-5AR (a) 09/25/35 Morgan Stanley Mortgage Loan Trust06-1AR (a) 02/25/36 Morgan Stanley Mortgage Loan Trust07-10XS 07/25/47 New Century Home Equity Loan Trust 97-NC5 (a) 10/25/28 22 22 Nomura Asset Acceptance Corporation 06-AF2 (a) 08/25/36 Nomura Asset Acceptance Corporation 07-1 03/25/47 Oakwood Mortgage Investors, Inc. 99-D 11/15/29 Oakwood Mortgage Investors, Inc. 02-A (g) (a) 09/15/14 SHORT-TERM BOND FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Interest Maturity Face Rate Date Amount Value MORTGAGE-BACKED SECURITIES - continued Option One Mortgage Loan Trust 07-FXD2 % 03/25/37 Ownit Mortgage Loan Asset Backed Certificate 05-5 (a) 10/25/36 Prime Mortgage Trust 05-2 07/25/20 Residential Accredit Loans, Inc. 02-QS9 (a) 07/25/32 Residential Accredit Loans, Inc. 05-QS5 04/25/35 Residential Accredit Loans, Inc. 06-QS4 04/25/36 Residential Asset Mortgage Products Inc. 02-RS5 09/25/32 Residential Asset Mortgage Products Inc. 03-RZ3 06/25/33 Residential Asset Securitization Trust 04-A3 06/25/34 Residential Asset Securitization Trust 05-A14 12/25/35 Residential Funding Mortgage Securities 00-HI5 12/25/25 Residential Funding Mortgage Securities I 03-S15 08/25/18 Residential Funding Mortgage Securities I 05-SA2 (a) 06/25/35 Residential Funding Mortgage Securities I 06-SA1 (a) 02/25/36 Ryland Acceptance Corp. 64 E (a) 04/01/18 SACO I Trust 05-6 (a) 09/25/35 Salomon Brothers Mortgage Securities 97-LB6 12/25/27 9 9 Structured Adjustable Rate Mortgage Loan Trust 04-3AC (a) 03/25/34 Structured Adjustable Rate Mortgage Loan Trust 04-4 (a) 04/25/34 Structured Adjustable Rate Mortgage Loan Trust 04-11 (a) 08/25/34 Structured Adjustable Rate Mortgage Loan Trust 04-18 (a) 12/25/34 Structured Adjustable Rate Mortgage Loan Trust 05-11 (a) 05/25/35 Structured Adjustable Rate Mortgage Loan Trust 06-1 (a) 02/25/36 Structured Adjustable Rate Mortgage Loan Trust 06-4 (a) 05/25/36 Structured Adjustable Rate Mortgage Loan Trust 06-4 (a) 05/25/36 Structured Asset Mortgage Investments 04-AR5 (a) 10/19/34 Structured Asset Securities Corp. 98-RF1 (b) (a) 04/15/27 Structured Asset Securities Corp. 03-37A (a) 12/25/33 Structured Asset Securities Corp. 04-3 (a) 03/25/24 Terwin Mortgage Trust 04-5HE (a) 06/25/35 Vanderbilt Mortgage & Finance 03-A (a) 05/07/26 Wachovia Mortgage Loan Trust 06-A (a) 05/20/36 Washington Mutual Mortgage Securities Corp. 04-AR3 (a) 06/25/34 Washington Mutual Mortgage Securities Corp. 04-AR14 (a) 01/25/35 Washington Mutual MSC Mortgage Pass-Through Certificates 03-MS2 03/25/18 Wells Fargo Mortgage Backed Securities Trust 04-B (a) 02/25/34 Wells Fargo Mortgage Backed Securities Trust 04-E (a) 05/25/34 Wells Fargo Mortgage Backed Securities Trust 04-EE (a) 12/25/34 Wells Fargo Mortgage Backed Securities Trust 04-F (a) 06/25/34 Wells Fargo Mortgage Backed Securities Trust 04-I (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-K (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-K (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-K (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-R (a) 09/25/34 Wells Fargo Mortgage Backed Securities Trust 05-AR14 (a) 08/25/35 Wells Fargo Mortgage Backed Securities Trust 05-AR15 (a) 09/25/35 Wells Fargo Mortgage Backed Securities Trust 05-AR16 (a) 10/25/35 Wells Fargo Mortgage Backed Securities Trust 06-AR4 (a) 04/25/36 Wells Fargo Mortgage Backed Securities Trust 06-AR19 (a) 12/25/36 Total Mortgage Backed Securities (Cost $22,807,443) MUNICIPAL BONDS(23.4% of portfolio) Alaska Housing Finance Corp. 12/01/26 Alaska Housing Finance Corp. (a) 06/01/43 Alaska Student Loan Corp. (a) 08/25/31 Art Institute of Chicago 03/01/15 Atlantic City NJ 11/01/16 Austin TX 09/01/17 SHORT-TERM BOND FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Interest Maturity Face Rate Date Amount Value MUNICIPAL BONDS - continued California, State of % 02/01/16 Casino Reinvestment Development Authority NJ 06/01/15 Colorado State Department of Corrections 09/01/17 Cuyahoga County Ohio Economic Development 12/01/14 Desert Sands California Unified School District 06/01/19 Downtown Smyrna Development Authority GA 02/01/15 Energy Northwest, WA 07/01/15 Energy Northwest, WA 07/01/18 Florida Hurricane Catastrophe Fund Finance Corp. 07/01/16 Illinois Housing Development Authority 01/01/16 Illinois, State of 03/01/15 Illinois, State of Sales Tax Revenue 06/15/16 Illinois, State of Sales Tax Revenue 06/15/19 Indiana Bond Bank 01/15/17 Indiana Bond Bank 01/15/19 Indianapolis, Indiana Local Public Improvement Bond Bank 06/01/15 Indianapolis, Indiana Local Public Improvement Bond Bank 06/01/16 Jackson Tennessee Energy Authority 04/01/16 Jersey City, NJ 09/01/16 Jobsohio Beverage System, OH 01/01/17 Lehigh County Authority PA 12/01/18 Massachusetts Housing Finance Agency 12/01/15 Massachusetts Housing Finance Agency 06/01/16 Miami Dade County Florida Educational Facilities Authority 04/01/15 Monroe County, NY Industrial Development Corp. 01/15/16 New Jersey Economic Development Authority (d) 02/15/16 New Jersey Economic Development Authority 03/01/16 New Jersey Economic Development Authority (d) 02/15/17 New Jersey Economic Development Authority (d) 02/15/18 New Jersey Economic Development Authority (d) 02/15/20 New Orleans Louisiana 09/01/17 New Orleans Louisiana 09/01/19 New York City, NY Transitional Finance Authority 08/01/18 New York City, NY Transitional Finance Authority 05/01/19 New York City, NY Transitional Finance Authority 11/01/20 New York City, NY Transitional Finance Authority 02/01/21 North Carolina Housing Finance Agency 01/01/30 North Carolina State Education Assistance Authority (a) 07/25/39 Oakland California Redevelopment Agency 09/01/15 Oklahoma Student Loan Authority (a) 02/25/32 Oregon School Boards Association (d) 06/30/15 Pasadena California Pension Obligation (a) 05/15/41 Pennsylvania Higher Education Assistance Agency (b) (a) 05/25/27 Philadelphia Pennsylvania Authority for Industrial Development (d) 04/15/15 Philadelphia Pennsylvania Authority for Industrial Development (d) 04/15/20 Puerto Rico, Commonwealth of 07/01/15 Puerto Rico, Commonwealth of 07/01/16 Puerto Rico, Commonwealth of 07/01/17 Puerto Rico, Commonwealth of 07/01/17 Puerto Rico, Commonwealth of 07/01/18 Puerto Rico, Commonwealth of 07/01/18 Puerto Rico Electric Power Authority 07/01/15 Puerto Rico Government Development Bank 12/01/15 Puerto Rico Highway & Transportation Authority 07/01/16 Puerto Rico Highway & Transportation Authority 07/01/18 Puerto Rico Highway & Transportation Authority 07/01/19 Puerto Rico Highway & Transportation Authority 07/01/21 Puerto Rico Sales Tax Financing Corp. 08/01/19 Puerto Rico Sales Tax Financing Corp. 08/01/20 SHORT-TERM BOND FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Interest Maturity Face Rate Date Amount Value MUNICIPAL BONDS - continued Puerto Rico Sales Tax Financing Corp. % 08/01/16 South Carolina Student Loan Corp. (a) 12/01/20 Stockton California Pension Obligation 09/01/17 Utah Infrastructure Agency 10/15/16 University of California 05/15/20 Utility Debt Securitization Authority, NY 06/15/21 Vermont Student Assistance Corp. (a) 07/28/34 Village of Rosemont Illinois 12/01/14 Village of Rosemont Illinois 12/01/16 Village of Rosemont Illinois 12/01/18 Virginia Housing Development Authority 10/01/16 Washington Economic Development Finance Authority 10/01/14 Washington Economic Development Finance Authority 10/01/15 Wayne County Michigan 12/01/14 Wayne County Michigan 06/01/15 Wayne County Michigan 06/01/15 Wayne County Michigan 12/01/15 Wayne County Michigan 12/01/15 Wayne County Michigan 12/01/15 Wayne County Michigan 12/01/16 Wayne County Michigan Building Authority 12/01/14 Wayne County Michigan Building Authority 12/01/15 Wayne County Michigan Building Authority 12/01/16 Total Municipal Bonds (Cost $131,747,812) U.S. GOVERNMENT AND AGENCY OBLIGATIONS(6.5% of portfolio) Overseas Private Investment Corp. (f) 05/02/16 Overseas Private Investment Corp. (e) 04/23/17 Overseas Private Investment Corp. (f) 11/17/17 Overseas Private Investment Corp. (f) 03/15/18 Overseas Private Investment Corp. (f) 11/08/19 Overseas Private Investment Corp. (f) 11/20/19 Overseas Private Investment Corp. (f) 11/15/20 Tennessee Valley Authority (d) 06/15/21 U.S. Department of Housing & Urban Development 08/01/21 U.S. Department of Housing & Urban Development 08/01/22 U.S. Treasury Notes 01/15/17 U.S. Treasury Notes 03/15/17 U.S. Treasury Notes 03/31/17 U.S. Treasury Notes 06/15/17 U.S. Treasury Notes 08/31/17 U.S. Treasury Notes 09/15/17 U.S. Treasury Notes 04/30/19 Total U.S. Government and Agency Obligations (Cost $37,209,520) COMMERCIAL PAPER(10.9% of portfolio) Apache Corp. (b) 10/02/14 Apache Corp. (b) 10/03/14 China Power International Development Ltd. 10/01/14 China Power International Development Ltd. 10/03/14 China Power International Development Ltd. 10/06/14 China Power International Development Ltd. 10/07/14 China Power International Development Ltd. 10/30/14 CNPC Finance HK Ltd. (b) 10/20/14 Empire District Electric Co. (b) 10/17/14 Hitachi Capital America Corp. 10/21/14 Total Commercial Paper (Cost $61,836,929) SHORT-TERM BOND FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Yield Shares Value MONEY MARKET ACCOUNT(Less than 0.1% of portfolio) State Street Institutional Liquid Reserves Fund (Premier Class) %(h) Total Money Market Account (Cost $880) TOTAL INVESTMENTS IN SECURITIES (Cost $565,324,035) - 100% (a)Variable coupon rate as of September 30, 2014. (b)Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration, normally to qualified institutional buyers. The securities have been determined to be liquid under criteria established by the Fund’s Board of Directors. The total of such securities at period-end amounts to $84,821,736 and represents 14.9% of total investments. (c)Step coupon security, the current rate may be adjusted upwards before maturity date. (d)Zero coupon security, purchased at a discount. (e)Interest is paid at maturity. (f)Interest is paid at put date. (g)Security did not mature on maturity date. While additional principal and interest have been received past the maturity date, the amount and timing of future payments is uncertain. (h)7-day yield at September 30, 2014. plc—Public Limited Company SA—Sociedad Anónima or Société Anonyme NV—Naamloze Vennottschap At September 30, 2014, the cost of investment securities for tax purposes was $565,324,035.Net unrealized appreciation of investment securities was $4,755,233 consisting of unrealized gains of $8,477,152 and unrealized losses of $3,721,919. Generally Accepted Accounting Principles (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Asset-Backed Securities $ - $ $ $ Municipal Bonds $ - $ $ - $ Corporate Bonds $ - $ $ - $ Commercial Paper $ - $ $ - $ Yankee Bonds $ - $ $ - $ U.S. Government Obligations $ - $ $ - $ Mortgage-Backed Securities $ - $ $ $ Cash Equivalents $ $ - $ - $ The following is a summary of investments for which significant unobservable inputs (Level 3) were used in determining fair value: Asset-Backed Securities Mortgage-Backed Securities Total Balance as of December 31, 2013 $ $ $ Purchase at cost - - - Sales at proceeds Realized gain/(loss) - Change in unrealized appreciation/(depreciation) Accretion/(amortization) - Transfer into Level 3 - - - Transfer out of Level 3 - Balance as of September 30, 2014 $ $ $ There was one security transferred from Level 3 to Level 2, as an independent third party pricing service began pricing the security and was able to obtain observable inputs. There were no other transfers between levels. Transfers are reported using values at the end of the reporting period. At September 30, 2014, the Short-Term Bond Fund held securities with a fair value of $255,141 classified as Level 3 in the fair value hierarchy. Securities with a market value of $72,945 were priced by brokers and observable inputs were not available. Asset-backed securities valued at $182,196 were valued by the Adviser using a discounted cash flow model. The unobservable input is the Adviser’s assumption applied to the cash flow model to discount for the potential that the principal payment stream of the bond extends beyond thecurrent model’s assumption. The yield spread is modeled at 750 basis points to account for the uncertainty of the potential outcome. A significant or reasonable increase or decrease in the potential that the principal payment stream of the bond varies beyond the current model’s assumption could result in a significant increase or decrease in the fair value measurement. VALUE FUND Portfolio of Investments September 30, 2014 (Unaudited) Shares Value COMMON STOCKS (95.1% of portfolio) CONSUMER DISCRETIONARY - 6.7% Auto Components Cooper Tire & Rubber Co. Distributors Genuine Parts Co. Multiline Retail Dillard's, Inc. (Class A) Total Consumer Discretionary CONSUMER STAPLES - 3.2% Food Products Dean Foods Co. J.M. Smucker Co. (The) WhiteWave Foods Co. (The) (Class A) (a) Total Consumer Staples ENERGY - 14.9% Energy Equipment & Services Baker Hughes Inc. Oil, Gas, & Consumable Fuels Chevron Corp. ConocoPhillips Marathon Oil Corp. Marathon Petroleum Corp. Phillips 66 QEP Resources, Inc. Total Energy FINANCIALS - 9.8% Banks Bank of America Corp. Commerce Bancshares, Inc. JPMorgan Chase & Co. Wells Fargo & Co. Insurance Allstate Corp. (The) Chubb Corp. (The) Total Financials HEALTH CARE - 20.2% Health Care Equipment & Supplies Abbott Laboratories Covidien plc Pharmaceuticals AbbVie Inc. Bristol-Myers Squibb Co. GlaxoSmithKline plc ADR Hospira, Inc. (a) Mallinckrodt plc (a) Merck & Co., Inc. Pfizer Inc. Total Health Care INDUSTRIALS - 16.9% Aerospace & Defense Honeywell International Inc. VALUE FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - continued Airlines Southwest Airlines Co. Commercial Services & Supplies Tyco International Ltd. Industrial Conglomerates General Electric Co. Machinery Flowserve Corp. Parker-Hannifin Corp. Trading Companies & Distributors Applied Industrial Technologies, Inc. Total Industrials INFORMATION TECHNOLOGY - 14.4% Communications Equipment Cisco Systems, Inc. Electronic Equipment, Instruments & Components TE Connectivity Ltd. IT Services Leidos Holdings Inc. Science Appliations International Corp. Semiconductors & Semiconductor Equipment Intel Corp. Technology Hardware, Storage & Peripherals Hewlett-Packard Co. Total Information Technology MATERIALS - 8.6% Chemicals Dow Chemical Co. (The) Containers & Packaging Avery Dennison Corp. Bemis Co., Inc. Total Materials UTILITIES - 0.4% Gas Utilities Questar Corp. Total Utilities Total Common Stocks (Cost $428,294,350) MONEY MARKET ACCOUNT (4.9% of portfolio) State Street Institutional Liquid Reserves Fund (Premier Class), 0.09% (b) Total Money Market Account (Cost $43,797,479) TOTAL INVESTMENTS IN SECURITIES (Cost $472,091,829) - 100% (a) Non-income producing. (b) 7-day yield at September 30, 2014. plc - Public Limited Company ADR - American Depositary Receipt At September 30, 2014, the cost of investment securities for tax purposes was $472,091,829.Net unrealized appreciation of investment securities was $423,081,723 consisting of unrealized gains of $430,068,048 and unrealized losses of $6,986,325. Generally Accepted Accounting Principles (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Cash Equivalents $ $ - $ - $ $ $ - $ - $ There were no transfers between levels during the period ended September 30, 2014. STOCK INDEX FUND Portfolio of Investments September 30, 2014 (Unaudited) Cost Value Investment in S&P 500 Stock Master Portfolio $ 50,821,390 $ 111,319,994 Substantially all the assets of the Stock Index Fund are invested in the S&P 500 Stock Master Portfolio managed by BlackRock Fund Advisors. As of September 30, 2014, the Stock Index Fund's ownership interest in the S&P 500 Stock Master Portfolio was 2.00%. See the Portfolio of Investments for the S&P 500 Stock Master Portfolio for holdings information. GROWTH FUND Portfolio of Investments September 30, 2014 (Unaudited) Shares Value COMMON STOCKS (98.1% of portfolio) CONSUMER DISCRETIONARY - 22.8% Auto Components Delphi Automotive plc Automobiles Tesla Motors, Inc. (a) Hotels, Restaurants & Leisure Chipotle Mexican Grill Inc. (a) Hilton Worldwide Holdings Inc. (a) Las Vegas Sands Corp. MGM Resorts International (a) Starbucks Corp. Wynn Resorts, Ltd. Internet & Catalog Retail Amazon.com, Inc. (a) Ctrip.com International Ltd. (a) Netflix, Inc. (a) priceline.com Inc. (a) Vipshop Holdings, Ltd. ADR (a) Specialty Retail CarMax, Inc. (a) Lowe's Cos., Inc. Tractor Supply Co. Textiles, Apparel & Luxury Goods Michael Kors Holdings Ltd. (a) Under Armour, Inc. (a) Total Consumer Discretionary CONSUMER STAPLES - 0.8% Personal Products Estee Lauder Cos., Inc. (The) (Class A) Total Consumer Staples ENERGY - 5.2% Oil, Gas,& Consumable Fuels EQT Corp. Pioneer Natural Resources Co. Range Resources Corp. Total Energy FINANCIALS - 6.9% Capital Markets Morgan Stanley State Street Corp. TD Ameritrade Holding Corp. Diversified Financial Services Intercontinental Exchange, Inc. Real Estate Investment Trust Crown Castle International Corp. Total Financials HEALTH CARE- 22.3% Biotechnology Alexion Pharmaceuticals Inc. (a) Biogen Idec Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Vertex Pharmaceuticals, Inc. (a) GROWTH FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - continued Health Care Equipment & Supplies Intuitive Surgical, Inc. (a) Health Care Providers & Services Cardinal Health, Inc. Humana Inc. McKesson Corp. Unitedhealth Group Inc. Pharmaceuticals Allergan, Inc. Eli Lilly and Co. Valeant Pharmaceuticals International, Inc. (a) Total Health Care INDUSTRIALS - 15.0% Aerospace & Defense Boeing Co. (The) Precision Castparts Corp. United Technologies Corp. Airlines American Airlines Group Inc. United Continental Holdings Inc. (a) Air Freight & Logistics FedEx Corp. Machinery Wabtec Corp. Industrial Conglomerates Danaher Corp. Professional Services Verisk Analytics, Inc. (Class A) (a) Road & Rail J.B. Hunt Transport Services, Inc. Kansas City Southern Total Industrials INFORMATION TECHNOLOGY - 21.0% Internet Software & Services Alibaba Group Holding Ltd. ADR (a) Akamai Technologies, Inc. (a) Baidu, Inc. ADR (a) Facebook, Inc. (a) Google Inc. (Class A) (a) Google Inc. (Class C) (a) LinkedIn Corp. (a) IT Services Vantiv, Inc. (Class A) (a) Visa Inc. (Class A) Semiconductors & Semiconductor Equipment ASML Holding NV Software NetSuite Inc. (a) Red Hat, Inc. (a) salesforce.com, Inc. (a) ServiceNow, Inc. (a) GROWTH FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - continued Workday, Inc. (a) Total Information Technology MATERIALS - 4.1% Chemicals Ecolab Inc. Sherwin-Williams Co. Construction Materials Vulcan Materials Co. Total Materials Total Common Stocks (Cost $68,074,982) MONEY MARKET ACCOUNT (1.9% of portfolio) State Street Institutional Liquid Reserves Fund (Premier Class), 0.09% (b) Total Money Market Account (Cost $1,642,056) TOTAL INVESTMENTS IN SECURITIES (Cost $69,717,038) - 100% (a) Non-income producing. (b) 7-day yield at September 30, 2014. ADR - American Depositary Receipt At September 30, 2014, the cost of investment securities for tax purposes was $69,835,706.Net unrealized appreciation of investment securities was $17,698,093 consisting of unrealized gains of $18,485,216 and unrealized losses of $517,123. Generally Accepted Accounting Principles (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Cash Equivalents $ $ - $ - $ $ $ - $ - $ There were no transfers between levels during the period ended September 30, 2014. SMALL-COMPANY STOCK FUND Portfolio of Investments September 30, 2014 (Unaudited) Shares Value COMMON STOCKS(87.9% of portfolio) CONSUMER DISCRETIONARY -20.6% Auto Components Cooper Tire & Rubber Co. Distributors Core-Mark Holding Company, Inc. Diversified Consumer Services Matthews International Corp. (Class A) Hotels, Restaurants, & Leisure BJ's Restuarants, Inc. (a) Brinker International, Inc. Cracker Barrel Old Country Store, Inc. Wendy's Co. (The) Multiline Retail Fred's, Inc. (Class A) Nordstrom, Inc. Specialty Retail Francesca's Holdings Corp. (a) Sally Beauty Holdings, Inc. (a) Total Consumer Discretionary CONSUMER STAPLES - 2.9% Food & Staples Retailing United Natural Foods, Inc. (a) Food Products Dean Foods Co. J.M. Smucker Co. (The) WhiteWave Foods Co. (The) (Class A) (a) Total Consumer Staples ENERGY - 1.7% Energy Equipment & Services Helmerich & Payne, Inc. Oil, Gas, & Consumable Fuels Cimarex Energy Co. QEP Resources, Inc. SM Energy Co. Total Energy FINANCIALS - 15.2% Banks Cardinal Financial Corp. Middleburg Financial Corp. National Bankshares, Inc. (Virginia) National Penn Bancshares, Inc. Southcoast Financial Corp. (a) Texas Capital Bancshares, Inc. (a) UMB Financial Corp. Valley National Bancorp Consumer Finance Encore Capital Group, Inc. (a) Total Financials HEALTH CARE - 2.0% Health Care Equipment & Supplies STERIS Corp. Total Health Care SMALL-COMPANY STOCK FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - continued INDUSTRIALS - 25.0% Aerospace & Defense Huntington Ingalls Industries, Inc. Triumph Group, Inc. Construction & Engineering Dycom Industries, Inc. (a) Orion Marine Group, Inc. (a) Electrical Equipment Polypore International, Inc. (a) Regal Beloit Corp. Industrial Conglomerates Carlisle Companies Inc. Machinery CLARCOR Inc. Flowserve Corp. Gorman-Rupp Co. (The) Manitowoc Co., Inc. (The) Standex International Corp. Road & Rail Knight Transportation, Inc. Werner Enterprises, Inc. Trading Companies & Distributors Applied Industrial Technologies, Inc. Total Industrials INFORMATION TECHNOLOGY - 10.8% Electronic Equipment, Instruments, & Components Belden Inc. Rofin-Sinar Technologies Inc. (a) IT Services Cass Information Systems, Inc. Computer Services, Inc. ManTech International Corp. Technology Hardware, Storage, & Peripherals Western Digital Corp. Total Information Technology MATERIALS - 9.6% Chemicals American Vanguard Corp. Olin Corp. PolyOne Corp. Westlake Chemical Corp. Containers & Packaging Myers Industries, Inc. Total Materials UTILITIES - 0.1% Gas Utilities Questar Corp. Total Utilities Total Common Stocks (Cost $629,444,232) EXCHANGE TRADED FUNDS (9.7% of portfolio) iShares Russell 2000 Value iShares Core S&P Small-Cap Total Exchange Traded Funds (Cost $43,564,360) SMALL-COMPANY STOCK FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Shares Value MONEY MARKET ACCOUNT (2.4% of portfolio) State Street Institutional Liquid Reserves Fund (Premier Class), 0.09% (b) Total Money Market Account (Cost $22,329,977) TOTAL INVESTMENTS IN SECURITIES (Cost $695,338,569) - 100% (a)Non-income producing. (b) 7-day yield at September 30, 2014. At September 30, 2014, the cost of investment securities for tax purposes was $695,338,569.Net unrealized appreciation of investment securities was $233,398,666 consisting of unrealized gains of $260,950,153 and unrealized losses of $27,551,487. Generally Accepted Accounting Principles (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Exchange Traded Funds $ $ - $ - $ Cash Equivalents $ $ - $ - $ $ $ - $ - $ There were no transfers between levels during the period ended September 30, 2014. INTERNATIONAL VALUE FUND Portfolio of Investments September 30, 2014 (Unaudited) Shares Value COMMON STOCKS (96.8% of portfolio) AUSTRALIA - 0.9% Incitec Pivot Ltd. Total Australia BRAZIL - 0.9% Petroleo Brasileiro SA - ADR Total Brazil BRITAIN - 6.7% BAE Systems plc HSBC Holdings plc - ADR WPP Group plc Total Britain CHINA - 1.0% Guangzhou Automobile Group Co., Ltd. Total China DENMARK - 2.0% Danske Bank Group Total Denmark FRANCE - 13.1% AXA SA Cap Gemini SA Christian Dior SA Compagnie de Saint-Gobain SA GDF SUEZ SA Total SA Total France GERMANY - 5.6% Daimler AG REG Deutsche Böerse AG ThyssenKrupp AG (a) Total Germany HONG KONG - 3.6% Lenovo Group Ltd. Hutchison Whampoa Ltd. New World Development Co. Ltd. Total Hong Kong ISRAEL- 0.9% Israel Chemicals, Ltd. Total Israel ITALY - 7.6% Assicurazioni Generali SpA Eni SpA Intesa Sanpaolo SpA Total Italy JAPAN - 15.0% Daiwa Securities Group Inc. LIXIL Group Corp. MS & AD Insurance Group Holdings, Inc. INTERNATIONAL VALUE FUND Portfolio of Investments (continued) September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - continued Nippon Sheet Glass Co. Ltd. (a) Nippon Yusen Kabushiki Kaisha Nissan Motor Co., Ltd. Sumitomo Corp. Sumitomo Mitsui Trust Holdings, Inc. Total Japan NETHERLANDS - 7.2% AEGON NV ASML Holding NV DSM NV Total Netherlands PORTUGAL - 0.0% Banco Espirito Santo SA (a) - Total Portugal - REPUBLIC OF SOUTH KOREA - 3.7% Hyundai Motor Co. KB Financial Group Inc. Posco Total Republic of South Korea SINGAPORE - 3.9% Jardine Matheson Holdings Ltd. Keppel Corp. Ltd. Total Singapore SPAIN - 5.4% Banco Popular Espanol SA Banco Santander SA IBERDROLA SA Total Spain SWEDEN - 2.5% Volvo AB (Class B) Total Sweden SWITZERLAND - 11.9% Adecco SA REG Credit Suisse Group AG Givaudan SA REG Holcim Ltd. Novartis AG REG Roche Holding AG Total Switzerland THAILAND - 4.9% Bangkok Bank Public Company Ltd. Krung Thai Bank Public Company, Ltd. PTT Public Company Ltd. Total Thailand Total Common Stocks (Cost $185,998,284) RIGHTS (Less than 0.1% of portfolio) SPAIN Banco Popular Espanol SA (a) Total Rights (Cost $8,163) INTERNATIONAL VALUE FUND September 30, 2014 (Unaudited) MONEY MARKET ACCOUNT (3.2% of portfolio) Shares Value State Street Institutional Liquid Reserves Fund (Premier Class), 0.09% (b) Total Money Market Account (Cost $6,854,896) TOTAL INVESTMENTS IN SECURITIES (Cost $192,861,343) - 100% (a) Non-income producing. (b) 7-day yield at September 30, 2014. SA - Sociedad Anónima or Société Anonyme ADR - American Depositary Receipt plc - Public Limited Company AG - Aktiengesellschaft REG - Registered shares SpA - Società per Azioni NV - Naamloze Vennottschap At September 30, 2014, the cost of investment securities for tax purposes was $193,484,547.Net unrealized appreciation of investment securities was $19,943,669 consisting of unrealized gains of $32,639,129 and unrealized losses of $12,695,460. Generally Accepted Accounting Principles (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks Foreign Equities $ - $ $ - $ American Depositary Receipts $ $ - $ - $ Rights $ $ - $ - $ Cash Equivalents $ $ - $ - $ - $ There were no transfers between levels during the period ended September 30, 2014. S&P Portfolio of Investments September 30, 2014 (Unaudited) Shares Value COMMON STOCKS (99.7% of net assets) Aerospace & Defense - 2.6% The Boeing Co. General Dynamics Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. United Technologies Corp. Total Aerospace & Defense Air Freight & Logistics – 0.7% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B Total Air Freight & Logistics Airlines – 0.3% Delta Air Lines, Inc. Southwest Airlines Co. Total Airlines Auto Components – 0.4% BorgWarner, Inc. Delphi Automotive PLC The Goodyear Tire & Rubber Co. Johnson Controls, Inc. Total Auto Components Automobiles – 0.6% Ford Motor Co. General Motors Co. Harley-Davidson, Inc. Total Automobiles Banks – 6.0% Bank of America Corp. BB&T Corp. Citigroup, Inc. Comerica, Inc. Fifth Third Bancorp Huntington Bancshares, Inc. JPMorgan Chase & Co. KeyCorp M&T Bank Corp. The PNC Financial Services Group, Inc. (a) Regions Financial Corp. SunTrust Banks, Inc. US Bancorp Wells Fargo & Co. Zions Bancorporation Total Banks Beverages – 2.2% Brown-Forman Corp., Class B The Coca-Cola Co. Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A (b) Dr Pepper Snapple Group, Inc. Molson Coors Brewing Co., Class B Monster Beverage Corp. (b) PepsiCo, Inc. Total Beverages Biotechnology – 2.9% Alexion Pharmaceuticals, Inc. (b) Amgen, Inc. Biogen Idec, Inc. (b) Celgene Corp. (b) Gilead Sciences, Inc. (b) Regeneron Pharmaceuticals, Inc. (b) Vertex Pharmaceuticals, Inc. (b) Total Biotechnology Building Products – 0.1% Allegion PLC Masco Corp. Total Building Products Capital Markets – 2.3% Affiliated Managers Group, Inc. (b) Ameriprise Financial, Inc. The Bank of New York Mellon Corp. BlackRock, Inc. (a) The Charles Schwab Corp. E*Trade Financial Corp. (b) Franklin Resources, Inc. The Goldman Sachs Group, Inc. Invesco Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. Total Capital Markets Chemicals – 2.6% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. The Dow Chemical Co. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. S&P Portfolio of Investments (continued) September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - continued FMC Corp. International Flavors & Fragrances, Inc. LyondellBasell Industries NV, Class A Monsanto Co. The Mosaic Co. PPG Industries, Inc. Praxair, Inc. The Sherwin-Williams Co. Sigma-Aldrich Corp. Total Chemicals Commercial Services & Supplies – 0.5% The ADT Corp. (c) Cintas Corp. Iron Mountain, Inc. Pitney Bowes, Inc. Republic Services, Inc. Stericycle, Inc. (b) Tyco International Ltd. Waste Management, Inc. Total Commercial Services & Supplies Communications Equipment – 1.7% Cisco Systems, Inc. F5 Networks, Inc. (b) Harris Corp. Juniper Networks, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. Total Communications Equipment Construction & Engineering – 0.1% Fluor Corp. Jacobs Engineering Group, Inc. (b) Quanta Services, Inc. (b) Total Construction & Engineering Construction Materials – 0.1% Martin Marietta Materials, Inc. Vulcan Materials Co. Total Construction Materials Consumer Finance – 0.9% American Express Co. Capital One Financial Corp. Discover Financial Services Navient Corp. Total Consumer Finance Containers & Packaging – 0.2% Avery Dennison Corp. Ball Corp. Bemis Co., Inc. MeadWestvaco Corp. Owens-Illinois, Inc. (b) Sealed Air Corp. Total Containers & Packaging Distributors – 0.1% Genuine Parts Co. Total Distributors Diversified Consumer Services – 0.1% H&R Block, Inc. Total Diversified Consumer Services S&P Portfolio of Investments (continued) September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - continued Diversified Financial Services – 2.0% Berkshire Hathaway, Inc., Class B (b) CME Group, Inc. IntercontinentalExchange Group, Inc. Leucadia National Corp. McGraw-Hill Financial, Inc. Moody's Corp. The NASDAQ OMX Group, Inc. Total Diversified Financial Services Diversified Telecommunication Services – 2.4% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Verizon Communications, Inc. Windstream Holdings, Inc. (c) Total Diversified Telecommunication Services Electric Utilities – 1.7% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. The Southern Co. Xcel Energy, Inc. Total Electric Utilities Electrical Equipment – 0.6% AMETEK, Inc. Eaton Corp. PLC Emerson Electric Co. Rockwell Automation, Inc. Total Electrical Equipment Electronic Equipment, Instruments & Components – 0.4% Amphenol Corp., Class A Corning, Inc. FLIR Systems, Inc. Jabil Circuit, Inc. TE Connectivity Ltd. Total Electronic Equipment, Instruments & Components Energy Equipment & Services – 1.8% Baker Hughes, Inc. Cameron International Corp. (b) Diamond Offshore Drilling, Inc. (c) Ensco PLC, Class A FMC Technologies, Inc. (b) Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd. National Oilwell Varco, Inc. Noble Corp. PLC Schlumberger Ltd. Transocean Ltd. Total Energy Equipment & Services Food & Staples Retailing – 2.2% Costco Wholesale Corp. CVS Caremark Corp. The Kroger Co. Safeway, Inc. Sysco Corp. Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. Total Food & Staples Retailing Food Products – 1.6% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. The Hershey Co. Hormel Foods Corp. The J.M. Smucker Co. Kellogg Co. S&P Portfolio of Investments (continued) September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - continued Keurig Green Mountain, Inc. Kraft Foods Group, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Mondelez International, Inc., Class A Tyson Foods, Inc., Class A Total Food Products Gas Utilities – 0.0% AGL Resources, Inc. Total Gas Utilities Health Care Equipment & Supplies – 2.0% Abbott Laboratories Baxter International, Inc. Becton Dickinson & Co. Boston Scientific Corp. (b) C.R. Bard, Inc. CareFusion Corp. (b) Covidien PLC DENTSPLY International, Inc. Edwards Lifesciences Corp. (b) Intuitive Surgical, Inc. (b) Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc. (b) Zimmer Holdings, Inc. Total Health Care Equipment & Supplies Health Care Providers & Services – 2.2% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Cigna Corp. DaVita HealthCare Partners, Inc. (b) Express Scripts Holding Co. (b) Humana, Inc. Laboratory Corp. of America Holdings (b) McKesson Corp. Patterson Cos., Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp. (b) UnitedHealth Group, Inc. Universal Health Services, Inc., Class B WellPoint, Inc. Total Health Care Providers & Services Health Care Technology – 0.1% Cerner Corp. (b) Total Health Care Technology Hotels, Restaurants & Leisure – 1.6% Carnival Corp. Chipotle Mexican Grill, Inc. (b) Darden Restaurants, Inc. Marriott International, Inc., Class A McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. (b) Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Total Hotels, Restaurants & Leisure Household Durables – 0.4% D.R. Horton, Inc. Garmin Ltd. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp., Class A Mohawk Industries, Inc. (b) Newell Rubbermaid, Inc. PulteGroup, Inc. Whirlpool Corp. Total Household Durables Household Products – 1.9% The Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. The Procter & Gamble Co. Total Household Products Independent Power Producers & Energy Traders – 0.1% The AES Corp. NRG Energy, Inc. Total Independent Power Producers & Energy Traders S&P Portfolio of Investments (continued) September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - continued Industrial Conglomerates – 2.3% 3M Co. Danaher Corp. General Electric Co. Roper Industries, Inc. Total Industrial Conglomerates Insurance – 2.8% ACE Ltd. Aflac, Inc. The Allstate Corp. American International Group, Inc. Aon PLC Assurant, Inc. The Chubb Corp. Cincinnati Financial Corp. Genworth Financial, Inc., Class A (b) Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. The Progressive Corp. Prudential Financial, Inc. Torchmark Corp. The Travelers Cos., Inc. Unum Group XL Group PLC Total Insurance Internet & Catalog Retail – 1.3% Amazon.com, Inc. (b) Expedia, Inc. Netflix, Inc. (b) priceline.com, Inc. (b) TripAdvisor, Inc. (b) Total Internet & Catalog Retail Internet Software & Services – 3.4% Akamai Technologies, Inc. (b) eBay, Inc. (b) Facebook, Inc., Class A (b) Google, Inc., Class A (b) Google, Inc., Class C (b) VeriSign, Inc. (b) Yahoo!, Inc. (b) Total Internet Software & Services IT Services – 3.3% Accenture PLC, Class A Alliance Data Systems Corp. (b) Automatic Data Processing, Inc. Cognizant Technology Solutions Corp., Class A (b) Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc. (b) International Business Machines Corp. Mastercard, Inc., Class A Paychex, Inc. Teradata Corp. (b) Total System Services, Inc. Visa, Inc., Class A The Western Union Co. (c) Xerox Corp. Total IT Services Leisure Products – 0.1% Hasbro, Inc. Mattel, Inc. Total Leisure Products Life Sciences Tools & Services – 0.5% Agilent Technologies, Inc. PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corp. (b) Total Life Sciences Tools & Services Machinery – 1.6% Caterpillar, Inc. Cummins, Inc. Deere & Co. Dover Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand PLC Joy Global, Inc. PACCAR, Inc. Pall Corp. S&P Portfolio of Investments (continued) September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - continued Parker Hannifin Corp. Pentair PLC Snap-on, Inc. Stanley Black & Decker, Inc. Xylem, Inc. Total Machinery Media – 3.5% Cablevision Systems Corp., New York Group, Class A (c) CBS Corp., Class B Comcast Corp., Class A DIRECTV (b) Discovery Communications, Inc., Class A (b) Discovery Communications, Inc., Class C (b) Gannett Co., Inc. The Interpublic Group of Cos., Inc. News Corp., Class A (b) Omnicom Group, Inc. Scripps Networks Interactive, Inc., Class A Time Warner Cable, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc., Class A Viacom, Inc., Class B The Walt Disney Co. Total Media Metals & Mining – 0.5% Alcoa, Inc. Allegheny Technologies, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Total Metals & Mining Multi-Utilities – 1.1% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. (c) Total Multi-Utilities Multiline Retail – 0.7% Dollar General Corp. (b) Dollar Tree, Inc. (b) Family Dollar Stores, Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Target Corp. Total Multiline Retail Oil, Gas & Consumable Fuels – 7.9% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc. Devon Energy Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co. (b) Noble Energy, Inc. Occidental Petroleum Corp. ONEOK, Inc. Phillips 66 Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. S&P Portfolio of Investments (continued) September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - continued Southwestern Energy Co. (b) Spectra Energy Corp. Tesoro Corp. Valero Energy Corp. The Williams Cos., Inc. Total Oil, Gas & Consumable Fuels Paper & Forest Products – 0.1% International Paper Co. Total Paper & Forest Products Personal Products – 0.1% Avon Products, Inc. The Estee Lauder Cos., Inc., Class A Total Personal Products Pharmaceuticals – 6.2% AbbVie, Inc. Actavis PLC (b) Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Hospira, Inc. (b) Johnson & Johnson Mallinckrodt PLC (b) Merck & Co., Inc. Mylan, Inc. (b) Perrigo Co. PLC Pfizer, Inc. Zoetis, Inc. Total Pharmaceuticals Professional Services – 0.2% The Dun & Bradstreet Corp. Equifax, Inc. Nielsen Holdings NV Robert Half International, Inc. Total Professional Services Real Estate Investment Trusts (REITs) – 2.2% American Tower Corp. Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. Boston Properties, Inc. Crown Castle International Corp. Equity Residential Essex Property Trust, Inc. General Growth Properties, Inc. HCP, Inc. Health Care REIT, Inc. (c) Host Hotels & Resorts, Inc. Kimco Realty Corp. The Macerich Co. Plum Creek Timber Co., Inc. (c) Prologis, Inc. Public Storage Simon Property Group, Inc. Ventas, Inc. Vornado Realty Trust Weyerhaeuser Co. Total Real Estate Investment Trusts (REITs) Real Estate Management & Development – 0.0% CBRE Group, Inc., Class A (b) Total Real Estate Management & Development Road & Rail – 1.0% CSX Corp. Kansas City Southern Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Total Road & Rail S&P Portfolio of Investments (continued) September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - continued Semiconductors & Semiconductor Equipment – 2.4% Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Avago Technologies Ltd. Broadcom Corp., Class A First Solar, Inc. (b) Intel Corp. KLA-Tencor Corp. Lam Research Corp. Linear Technology Corp. Microchip Technology, Inc. Micron Technology, Inc. (b) NVIDIA Corp. Texas Instruments, Inc. Xilinx, Inc. Total Semiconductors & Semiconductor Equipment Software – 3.8% Adobe Systems, Inc. (b) Autodesk, Inc. (b) CA, Inc. Citrix Systems, Inc. (b) Electronic Arts, Inc. (b) Intuit, Inc. Microsoft Corp. Oracle Corp. Red Hat, Inc. (b) Salesforce.com, Inc. (b) Symantec Corp. Total Software Specialty Retail – 2.1% AutoNation, Inc. (b) AutoZone, Inc. (b) Bed Bath & Beyond, Inc. (b) Best Buy Co., Inc. CarMax, Inc. (b) GameStop Corp., Class A The Gap, Inc. The Home Depot, Inc. L Brands, Inc. Lowe's Cos., Inc. O'Reilly Automotive, Inc. (b) PetSmart, Inc. Ross Stores, Inc. Staples, Inc. Tiffany & Co. TJX Cos., Inc. Tractor Supply Co. Urban Outfitters, Inc. (b) Total Specialty Retail Technology Hardware, Storage & Peripherals – 4.6% Apple, Inc. EMC Corp. Hewlett-Packard Co. NetApp, Inc. SanDisk Corp. Seagate Technology PLC Western Digital Corp. Total Technology Hardware, Storage & Peripherals Textiles, Apparel & Luxury Goods – 0.8% Coach, Inc. Fossil Group, Inc. (b) Michael Kors Holdings Ltd. (b) NIKE, Inc., Class B PVH Corp. Ralph Lauren Corp. Under Armour, Inc., Class A (b) VF Corp. Total Textiles, Apparel & Luxury Goods Thrifts & Mortgage Finance – 0.1% Hudson City Bancorp, Inc. People's United Financial, Inc. Total Thrifts & Mortgage Finance Tobacco – 1.5% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Total Tobacco Trading Companies & Distributors – 0.2% Fastenal Co. United Rentals, Inc. (b) W.W. Grainger, Inc. Total Trading Companies & Distributors Total Long-Term Investments (Cost - $3,060,312,291) S&P Portfolio of Investments (continued) September 30, 2014 (Unaudited) Shares Value SHORT-TERM SECURITIES (0.5% of net assets) BlackRock Cash Funds: Institutional, SL Agency Shares, 0.13% (a)(d) Prime, SL Agency Shares, 0.12% (a)(d)(e) Total Short-Term Securities (Cost $29,108,104) TOTAL INVESTMENTS BEFORE INVESTMENTS SOLD SHORT (Cost $3,089,420,395*) INVESTMENTS SOLD SHORT - 0.0% Software CDK Global, Inc. (b)(f) Total Investments Sold Short (Proceeds $1,548,993) TOTAL INVESTMENTS, NET OF INVESTMENTS SOLD SHORT (COST $3,087,871,402) - 100.2% LIABILITIES IN EXCESS OF OTHER ASSETS - (0.2%) NET ASSETS - 100% *As of September 30, 2014, gross unrealized appreciation and depreciation based on cost for federal income tax purposes were as follows: Tax cost Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation (a) Investments in issuers considered to be an affiliate of the Master Portfolio during the period ended September 30, 2014, for purposes of Section 2(a)(3) of the 1940 Act, as amended, were as follows: Affiliate Shares Held at December 31, 2013 Shares Purchased Shares Sold Shares Held at September 30, 2014 Value at September 30, 2014 Income Realized Gain BlackRock Inc. $ $ $ BlackRock Cash Funds: Institutional, SL Agency Shares - 1 $ $ $ - BlackRock Cash Funds: Prime, SL Agency Shares - 1 $ $ $ - The PNC Financial Services Group, Inc. $ $ $ 1 Represents net shares sold. (b) Non-income producing security. (c) Security, or a portion of security, is on loan. (d) Represents the current yield as of report date. (e) All or a portion of security was purchased with the cash collateral from loaned securities. (f) In order to track the performance of its benchmark index, the Series sold non-index securities that it subsequently received in corporate actions occurring on the opening of market trading on the following business day. • Financial futures contracts outstanding as of September 30, 2014 were as follows: Contracts Notional Unrealized Purchased Issue Exchange Expiration Value Depreciation S&P 500 E-Mini Index Chicago Mercantile December 2014 • Fair Value Measurements - Various inputs are used in determining the fair value of investments and derivative financial instruments. These inputs to valuation techniques are categorized into a disclosure hierarchy consisting of three broad levels for financial reporting purposes. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the fair value hierarchy classification is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The categorization of a value determined for investments and derivative financial instruments is based on the pricing transparency of the investment and derivative financial instrument and is not necessarily an indication of the risks associated with investing in those securities. The three levels of the fair value hierarchy are as follows: ● Level 1 — unadjusted quoted price in active markets/exchanges for identical assets or liabilities that the Master Portfolio has the ability to access ● Level 2 — other observable inputs (including, but not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) ● Level 3 — unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available (including the Master Portfolio's own assumptions used in determining the fair value of investments and derivative financial instruments) Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. In accordance with the Master Portfolio's policy, transfers between different levels of the fair value disclosure hierarchy are deemed to have occurred as of the beginning of the reporting period. For information about the Master Portfolio's policy regarding valuation of investments and derivative financial instruments, please refer to the Master Portfolio's most recent financial statements as contained in semi-annual report. The following tables summarize the Master Portfolio's investments and derivative financial instruments categorized in the disclosure hierarchy as of September 30, 2014: Level 1 Level 2 Level 3 Total Assets: Investments: Long-Term Investments: Common Stocks1 $ - - $ Short-Term Securities: Money Market Funds - - Liabilities: Investments: Investments Sold Short - - Total $ $ - $ - $ 1 See above Schedule of Investments for values in each industry. S&P Portfolio of Investments (continued) September 30, 2014 Level 1 Level 2 Level 3 Total Derivative Financial Instruments2 Liabilities: Equity contracts $ $ - $ - $ Total $ $ - $ - $ 2 Derivative financial instruments are financial futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The Master Portfolio may hold assets and/or liabilities in which the fair value approximates the carrying amount for financial reporting purposes. As of September 30, 2014, such assets and/or liabilities are categorized within the disclosure hierarchy as follows: Level 1 Level 2 Level 3 Total Assets: Cash pledged for financial futures contracts $ - - $ Liabilities: Bank overdraft - $ - Collateral on securities loaned at value - - Total $ $ $ - $ There were no transfers between levels during the period ended September 30, 2014. ITEM 2. CONTROLS AND PROCEDURES. (a) Disclosure Controls and Procedures. The registrant’s principal executive officer and principal financial officer concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this report. (b) Internal Control. There were no changes in registrant’s internal control over financial reporting that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. EXHIBITS A separate certification for each principal executive officer and principal financial officer of the registrant, as required by Rule 30a-2(a) under the Investment Company Act of 1940, is filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: HOMESTEAD FUNDS, INC. By: /s/ Peter R. Morris Name: Peter R. Morris Title: President, Chief Executive Officer and Director Date: November 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Peter R. Morris Name: Peter R. Morris Title: President, Chief Executive Officer and Director Date: November 21, 2014 By: /s/ Amy DiMauro Name: Amy DiMauro Title: Treasurer Date: November 24, 2014
